Acknowledgements
The Applicants response filed on November 12, 2020 is hereby acknowledged, claims 1-16 and 18-21 remain pending and have been examined.  The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

 The Applicant states that the cited portions of Rabne, Glazer, Fukuzaki, and Koeppen, individually or in combination, do not disclose "receiving, via a web browser configured to access the world wide web, encrypted information from a user, the encrypted information corresponding to a shared secret between the user and a verification application, wherein the verification application comprises a plug-in verifying program configured to interoperate with the web browser," as in claim 1. 
The Examiner responds that Rabne discloses at column 3, lines 50-59 a RM browser which is  a web browser,  Examiner states that the  RM browser operates in a URL environment and thus would be obvious to one of ordinary skill in the art that the RM browser would be “configured to” access the world wide web.  Further Rabne at column 6, lines 53 –column 7 line 4 teach the RM browser obtaining web based content.  Examiner notes that the scope of the claim is merely claims a “configuration” which does not require accessing the world wide web.  Rabne states that data exchanged between an RM browser and a server is encrypted – see Column 6, lines 42-45. Further the Examiner submits that the password disclosed by Rabne at column 14, lines 25-34 constitutes a “shared secret” between the rmLogonUser function of the browser and an authenticating  server.  For theses reasons Examiner submits that Rabne is sufficient in terms of art to teach the claimed invention.  

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The  combination of Glazier and Rabne results in the www capable RM browser of Rabne with the  browser of Glazier and  thus is merely the combination two browser s both capable of web browsing , as such the combination does not change a principle of operation of Rabne,. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant states that the prior art fails to disclose the claimed features of   displaying a decrypted version of the seal data.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 21 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a “verification application, wherein the verification application comprises a plug-in verifying program configured to interoperate with the web bowser”.  There is no disclosure of a “verification application” in the present specification.  It is unclear whether this is the same as the subsequently claimed “verification program” or intended to be a different element.  For the purposes of examination the verification application will be construed as being the same as the verification program.
Claims 2 and 21 are dependent upon claim 1 and are rejected for at least the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8, 12-16 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rabne et al. (US Patent 6,006,332) in view of  Glazer et al.  US Patent (7,203,838) in view of Fukuzaki   (US Patent 5,948,103) and further in view of Koeppen et al.  (US Patent 6,636,614).
As per claim 1,      Rabne discloses the one or more non-transitory computer readable storage media storing executable instructions that, when executed, cause a system to perform a method of verifying displayable digital content, said method comprising:receiving, via a web browser configured to access the world wide web, (Figure 5, element 36, column 3, lines 50-59 [RM browser is a web browser – Examiner notes RM browser operates in a URL environment and thus would be “configured to” access the world wide web ]) encrypted information (Column 6, lines 42-45) from a user, the encrypted information corresponding to a shared secret between the user and a verification application, (Figure 5, column 14, lines 25-34 [user password is shared secret] )  wherein the verification application comprises a plug-in verifying program configured to interoperate with the web bowser; (Figure 5, column 14, lines 25-34 [rmLogonUser element is a browser component – Examiner notes that a “plug-in” is 
decrypting, by the verification program, the encrypted information corresponding to the shared secret to obtain a decrypted shared secret; (Column 6, lines 42-45, column 15, lines 14- 19) 
Rabne does not explicitly disclose, however Glazer et al.  discloses subsequent to receiving the shared secret, receiving, via the web browser, a request from the user to view displayable digital content; presenting, via the web browser, a web page to  the user, wherein the web page comprises the displayable digital content requested by the user (Figure 6A element 200, column 3, lines 45-60 [user requests information from webserver, web page content is displayed to user ]) and 
a link configured to activate a verification program configured to verify the displayable digital content; 	receiving, via the web browser, an input corresponding to activation of the link; in response to the activation of the link, activating the verification program to verify the displayable digital content; (Figure 8, column 6, lines 36-63)
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify  Rabne’s teaching in view of  Glazer et al. in order to prevent the user from retrieving a unwanted webpage that appears authentic and allow the user to be confident that the web page being viewed is authentic and the true owner of a web page is certain (Glazer column 1, lines 38-46).

validating, by the verification program, the shared secret to prove the verification message originated from the verification application;(Column 18, lines 29-44) and 
wherein the verification message is separate from the decrypted shared secret and is displayed simultaneously with the decrypted shared secret, (column 18, lines 45-52) such that a third party is prevented from falsely representing the verification of the item of displayable content.   (Figure 7, [Examiner notes that “such that a third party is prevented from falsely representing the verification of the item of displayable content“ is merely an intended result and does not have patentable weight ]).
  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Rabne’s teaching in view of Glazer  with  Fukuzaki’s method in order to enabling a person's eyes to make the judgment on the authenticity of the document to a certain degree by analyzing added  information such as a seal or a signature, and make it possible to conduct a precise verification by modifying the seal or the signature with characteristic data of the document (Fukuzaki; column 2, lines 29-34) 

       Rabne in view of  Glazer et al. and further in view of Fukuzaki does not explicitly disclose, however Koeppen et al.  discloses displaying, via the web browser, the decrypted shared secret to the user, (Figure 5, Column 5, lines 58- column 6, line 12) 


As per claim 2,
Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the one or more computer readable media of claim 1,
wherein the shared secret comprises an image selected by the user. (Rabne et al.; Column 6, lines 43-45)
As per claim 3,            Rabne discloses a method comprising:
receiving, by the verifying program, via a web browser configured to access the world wide web, (Figure 5, element 36, column 3, lines 50-59 [RM browser is a web browser – Examiner notes RM browser operates in a URL environment and thus would be “configured to” access the world wide web ]) user input, at a second time earlier than the first time, an encrypted shared secret data item, the encrypted shared secret data item including information that is a secret to and shared between a user and the verifying program,  (Figure 5, column 14, lines 25-34 [user password is shared secret] ) wherein the verification program comprises a plug-in is configured to interoperate with the web browser; (Figure 5, column 14, lines 25-34 [rmLogonUser element is a browser component] )
decrypting, by the verifying program, the encrypted shared secret to obtain decrypted secret information; (Column 6, lines 42-45, column 15, lines 14- 19) 
       Rabne does not explicitly disclose, however Glazer et al. (‘838) discloses receiving, by a verifying program executing on a client computer, at a first time, an item of displayable digital content from a server computer, (Figure 6A element 200, column 3, lines 45-60 [user requests information from webserver, web page content is displayed to user ]) 
	the verifying program activated in response to selection of a link on a web page comprising the displayable digital content; (Figure 8, column 6, lines 36-63 )
       It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify  Rabne’s teaching in view of  Glazer et al. in order to prevent the user from retrieving a unwanted webpage that appears authentic and allow the user to be confident that the web page being viewed is authentic and the true owner of a web page is certain (Glazer column 1, lines 38-46).
       Rabne in view of  Glazer et al. does not explicitly disclose, however Fukuzaki  discloses performing, by the verifying program, verification of the item of displayable digital content; 
 generating and displaying, by the verifying program, a message, separate from the item of displayed digital content, (column 17, line 66- column 18, line10 ) indicating whether the item 
validating, by the verifying program, the secret information to prove the message originated from the verifying program, (Column 18, lines 29-44) 
wherein the message indicating whether the item of displayable digital content is verified or not is separate from the decrypted secret information and is displayed simultaneously with display of the decrypted secret information, (column 18, lines 45-52 ) such that a third party is prevented from falsely representing the verification of the item of displayable content.  (Figure 7, [Examiner notes that “such that a third party is prevented from falsely representing the verification of the item of displayable content“ is merely an intended result and does not have patentable weight ]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Rabne’s teaching in view of Glazer  with  Fukuzaki’s method in order to enabling a person's eyes to make the judgment on the authenticity of the document to a certain degree by analyzing added  information such as a seal or a signature, and make it possible to conduct a precise verification by modifying the seal or the signature with characteristic data of the document (Fukuzaki; column 2, lines 29-34) 

       Rabne in view of  Glazer et al. and further in view of Fukuzaki does not explicitly disclose, however Koeppen et al.  discloses wherein the validating the secret information includes displaying the decrypted secret information to the user, (Figure 5, Column 5, lines 58- column 6, line 12) 


As per claim 4,
Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the method according to claim 3,
wherein the verifying program comprising a plug-in configured to interoperate with the web browser, is received over a public data network by the client computer and is executed and persistently stored on said client computer. (Rabne et al.; Column 6, lines 29-45)

As per claim 5,
Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the method according to claim 4,
wherein the item of digital content is received over a public data network by the client computer together with a user interface component for commencing execution of the verifying program. (Rabne et al.; Column 6, lines 46-52)

As per claim 6,

wherein the item of digital content is displayed by the client computer using a browser, and the verifying program is a plug-in for said browser. (Rabne et al.; Column 6, lines 46-52)
As per claims 7,
Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the method according to claim 4,
wherein the data item provided by the user is stored locally to the client computer. (Rabne et al.; Figure 5) 
As per claims 8,
Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the method according to claim 3,
wherein the item of digital content comprises a news item. (Rabne et al.; Column 6, lines 53-59)
      As per claim 12,       Rabne discloses a non-transitory computer-readable storage medium containing computer-readable instructions that, when executed by a processor at a client device, perform a method of verifying an item of displayable digital content, the instructions comprising:
 receiving, by the verifying program, via a web browser configured to access the world wide web, (Figure 5, element 36, column 3, lines 50-59 [RM browser is a web browser –  user input, at a second time earlier than the first time, an encrypted shared secret data item, the encrypted shared secret data item including information that is a secret to and shared between a user and the verifying program, (Figure 5, column 14, lines 25-34 [user password is shared secret] ) wherein the verification program comprises a plug-in configured to interoperate with the web browser; (Figure 5, column 14, lines 25-34 [rmLogonUser element is a browser component] )
storing, by the verifying program, the encrypted shared secret data item;  decrypting, by the verifying program, the encrypted shared secret data item to obtain decrypted shared secret data item; Column 6, lines 42-45, column 15, lines 14- 19)        
Rabne does not explicitly disclose, however Glazer et al. (‘838) discloses receiving, at a first time, an item of displayable digital content;  (Figure 6A element 200, column 3, lines 45-60) 
verifying the item of displayable digital content; (Figure 8, column 6, lines 36-63 )
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify  Rabne’s teaching in view of  Glazer et al. in order to prevent the user from retrieving a unwanted webpage that appears authentic and allow the user to be confident that the web page being viewed is authentic and the true owner of a web page is certain (Glazer column 1, lines 38-46).
Rabne in view of  Glazer et al. does not explicitly disclose, however Fukuzaki  discloses in response to activation of a link on a web page [web browser disclosed by Rabne at discussed above] displaying the displayable digital content, generating, by the verifying program, 
validating, by the verifying program, the shared secret data item to prove that the message originated from the verifying program, (Column 18, lines 29-44)
wherein the message providing the indication to the user whether the item of displayable digital content is verified or not is separate from the decrypted shared secret data item and is displayed simultaneously with display of the decrypted shared secret data item, (column 18, lines 45-52 ) such that a third party is prevented from falsely representing the verification of the item of displayable content.  (Figure 7, [Examiner notes that “such that a third party is prevented from falsely representing the verification of the item of displayable content“ is merely an intended result and does not have patentable weight ]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Rabne’s teaching in view of Glazer  with  Fukuzaki’s method in order to enabling a person's eyes to make the judgment on the authenticity of the document to a certain degree by analyzing added  information such as a seal or a signature, and make it possible to conduct a precise verification by modifying the seal or the signature with characteristic data of the document (Fukuzaki; column 2, lines 29-34) 

Rabne in view of  Glazer et al. and further in view of Fukuzaki does not explicitly disclose, however Koeppen et al.  discloses wherein the validating the share secret data item includes displaying the decrypted shared secret data item to the user, (Figure 5, Column 5, lines 58- column 6, line 12) 




      As per claim 13,	Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the computer-readable medium according to claim 12,
wherein the computer-readable instructions are adapted to be receivable over a public data network by the client device and executable and storable on the client device.   (Rabne et al.; Column 6, lines 46-52)

      As per claim 14,	Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the computer-readable medium according to claim 13,
wherein the item of displayable digital content is configured to be received over a public data network by the client device together with a user interface component for commencing execution of the computer-readable instructions.  (Rabne et al.; Column 6, lines 46-52)
      As per claim 15,	Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the computer-readable medium according to claim 13,
wherein the computer-readable instructions are configured to be a plug-in for a browser  (Rabne et al.; Column 6, lines 46-52) 

      As per claim 16,	Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the computer-readable medium according to claim 13,
wherein the shared secret data item obtained from the user is stored locally to the client device. (Rabne et al.; Figure 5). 

      As per claim 21,	Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al.  discloses the one or more computer readable media of claim 1, 
wherein the shared secret is a phrase selected by the user. (Rabne et al.; Figure 5, column 14, lines 25-34 ). 

Claims 9-11, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rabne et al. (US Patent 6,006,332) in view of  Glazer et al.  US Patent (7,203,838) in view of Fukuzaki   (US Patent 5,948,103) and further in view of Koeppen et al.   (US Patent 6,636,614) and further in view of  Schneck et al. US Patent (5,933,498).

As per claim 9 and 18,
Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the method according to claim 3,
Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. does not explicitly disclose, however Schneck et al. discloses wherein the verifying program is provided with an encrypted version of the item of displayable digital content and, to verify the item of displayable digital content, the verifying program decrypts the encrypted version and compares a result to the item of displayable digital content (Column 28 line 63 – column 29 line 132).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al.’s teaching with Schneck’s method in order to  control how much of the information available to a user is displayed and in what form; or, when the data represents a computer software program, this invention can control how much of the software's functionality is  available in order to prevent copying and restrict redistribution of data (Schneck column 6, lines 43-57).  


As per claims 10 and 19,
Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the method according to claim 3,
Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. does not explicitly disclose, however Schneck et al. discloses wherein the verifying program is provided with a digital signature of the item of displayable digital content 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al.’s teaching  with Schneck’s method in order to  control how much of the information available to a user is displayed and in what form; or, when the data represents a computer software program, this invention can control how much of the software's functionality is  available in order to prevent copying and restrict redistribution of data (Schneck column 6, lines 43-57).  

As per claim 11 and 20,
Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. discloses the method according to claim 3,	Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al. does not explicitly disclose, however Schneck et al. discloses wherein the item of displayable digital content is provided in encrypted form only and, to verify the item of displayable digital content, the verifying program decrypts the item of displayable digital content. (Column 28 line 63 – column 29 line 132).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Rabne et al. in view of  Glazer et al. in view of  Fukuzaki .and further in view of  Koeppen et al.’s teaching  with Schneck’s method in order to  control how much of the information available to a user is displayed and in what form; or, when the data represents a computer software program, this invention can control how much of the software's functionality .  
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.M.W/            Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/            Primary Examiner, Art Unit 3685